Citation Nr: 0947349	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from October 
1942 to June 1945, and service with the Regular Philippine 
Army from June 1945 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted on November 9, 2000, codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  Pursuant to Section 7(b) of the VCAA, on the 
request of the claimant, a claim denied or dismissed as not 
well grounded shall be readjudicated as if the denial or 
dismissal had not been made, provided that the denial was one 
that became final during the period from July 14, 1999 to 
November 9, 2000.  See also VAOPGCPREC 3- 2001.  In addition, 
the VCAA provides that claimants had two years from the date 
of enactment of the VCAA to request re-adjudication of the 
claim under Section 7(b) of the VCAA.

In this case, an April 2000 RO decision denied the 
appellant's claim on the basis that it was not well grounded, 
and the appellant sought to reopen her claim in October 2001.  
Accordingly, the April 2000 determination is not treated as a 
final decision.  

Thus, the August 2007 rating action on appeal is a 
reconsideration of the earlier denial.  Under such 
circumstances, new and material evidence under 38 C.F.R. 
§ 3.156 is not required, as the prior adjudication is treated 
as though it does not exist.  The references to new and 
material evidence made by the RO are this in error and the 
claim is appropriately characterized as set forth on the 
title page of this decision.  

This matter was previously before the Board in April 2009.  
At that time, a remand was ordered to schedule the appellant 
for a personal hearing before a member of the Travel Board at 
the Manila RO.  Although the appellant was scheduled for a 
July 2009 Travel Board hearing, she failed to appear for her 
scheduled hearing.  Accordingly, the hearing request is 
considered to have been withdrawn. See 38 C.F.R. § 20.702 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 1982; the immediate cause of 
death was heart failure.

2.  Service connection was not in effect for any disability 
during the Veteran's lifetime.

3.  The Veteran's death was not proximately due to or the 
result of a disability incurred in or aggravated by his 
service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the VCAA, VA has a duty to notify and assist claimants.

I. Duty to Notify

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The record shows that letters dated in May 2007 and June 2009 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal, as well as the types of evidence VA would assist her 
in obtaining, and her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that with regard to Dependency and Indemnity 
Compensation (DIC) claims, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. 

The Board notes that the RO sent the appellant a June 2009 
correspondence that fully complied with Hupp.  Her claim was 
thereafter readjudicated in September 2009 via a supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (holding that the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this case, the Veteran's service treatment 
records and private medical records are on file.  
Significantly, the Board notes that the Veteran's treating 
physician confirmed in January 1999, March 2007, and April 
2007 that his treatment records were no longer available.  
Furthermore, the January 1999 statement says that he was the 
only physician who treated the Veteran from 1972 until his 
death.  There is no indication of relevant, available records 
which would support the appellant's claim.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Board concludes 
that the record, as it stands, includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA medical opinion is 
unnecessary to decide the claim for service connection for 
the cause of the Veteran's death.  In Delarosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that 
VA's duty to obtain a medical opinion under 38 U.S.C. § 
5103A(d) does not apply to a DIC claim, as the applicability 
of this provision is explicitly limited to claims for 
disability compensation.  Moreover, the Board notes that 38 
U.S.C. § 5103A(a) does not always require VA to assist the 
claimant in obtaining a medical opinion or examination.  
Under § 5103A(a), VA only needs to make reasonable efforts to 
assist a claimant in obtaining a medical opinion when such 
opinion is "necessary to substantiate the claimant's claim 
for a benefit."  Here, as will be discussed in greater detail 
below, the Board finds that there is no evidence which is 
both competent and credible suggesting a link between the 
Veteran's death and his active service.  Thus, 
notwithstanding the fact that VA had no obligation to obtain 
a medical opinion, the Board finds there was no basis to 
obtain one.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant, to notify and assist her, have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

The appellant is claiming entitlement to service connection 
for cause of the Veteran's death. Specifically, it appears 
that the appellant's contention is that her husband's heart 
failure, which caused his death, was related to his service. 

In a claim of service connection for the cause of the 
Veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312.  Evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for Veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background & Analysis

The appellant believes that the Veteran's cause of death was 
related to his period of active duty service.  A certificate 
of death on file shows that the Veteran died in November 
1982, over 36 years after separation from service.  The 
immediate cause of death was recorded as heart failure, and 
no underlying causes were given.  Service connection had not 
been established for any disability during the Veteran's 
lifetime.  The record contains no indication that an autopsy 
was performed. 

The Veteran's service records do not reflect any treatment or 
complaints referable to any cardiovascular disability.  The 
Veteran's Affidavit for Philippine Army Personnel (PA AGO 
Form 23), dated in June 1945, states that the only injury or 
illness he suffered was a wound on the crown, which was 
incurred in May 1945.  The Veteran reported on his Personal 
Record, Army of the Philippines, that to the best of his 
knowledge and belief he was in sound condition and well.  In 
June 1945, the Army of the Philippines administered a 
physical examination.  The examination report states that the 
Veteran's cardiovascular system was "ok," and the only 
injury noted was a shrapnel wound to the head (May 1945).  
His systolic blood pressure reading appears to have been 124, 
and his diastolic blood pressure was 76.
It thus appears that neither the Veteran nor the examiner 
believed that there were any pertinent medical problems 
related to his heart in June 1945.

Regarding the post-service record, the Veteran's treating 
physician submitted statements dated in January 1999, March 
2007, and April 2007.  In January 1999, the physician stated 
that he was first consulted in 1972, due to the Veteran's 
complaints of pedal edema, both sides, with paleness, and 
insomnia.  He stated that the Veteran's symptoms would come 
and go, that he recommended that the Veteran eat more 
nutritious foods and be on a low salt and low fat diet.  It 
was noted that the Veteran continued to work even though his 
pedal edema and anemia became severe.  Then, in 1982, the 
Veteran became anorexic and easily fatigued, and began to 
experience dizziness, which aggravated his anemia.  The 
Veteran's edema also became severe in both lower extremities.  
The physician stated that early in the morning on the day of 
his death, the Veteran experienced a sudden attack of chest 
pain, weakness, and difficulty breathing.  There was no time 
to refer the Veteran to a hospital, and that the cause of 
death was heart failure, congestive in nature.

In March 2007, the Veteran's treating physician again stated 
that Veteran died of heart failure.  Additionally, he 
confirmed that no medical records were available because the 
Veteran and his spouse did not consult any other physicians, 
since his only complaint was occasional dizziness.

In April 2007, the Veteran's treating physician stated that 
according to the Veteran's spouse, the Veteran experienced 
mild chest and back pains, as well as headaches, that they 
did not consult a physician for his complaints and instead 
self-medicated with pills.  The physician stated that the 
Veteran's tension during service might have caused chronic 
hypertension, which might have affected his heart and 
eventually led to heart failure and his death.

The Board notes that the April 2007 private medical 
statement, which appears to relate the Veteran's death to his 
service, does not contain clear conclusions with adequate 
supporting data, nor reasoned medical explanations connecting 
the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008).  Specifically, the private medical opinion did 
not provide any supporting data, nor did it adequately 
discuss how the Veteran's service related to his 
cardiovascular disabilities and symptoms and eventual death.  
Nor was there any discussion of the fact that there was no 
documented treatment from discharge in 1945 until 1972, 
almost three decades later.  Thus, the medical statement was 
not predicated on a complete review of the significant facts 
of record and rather appears to be based on pure speculation.  
Additionally, the physician's April 2007 statement appears to 
contradict his January 1999 and March 2007 statements, which 
fail to mention that the Veteran had a history of chronic 
hypertension.  Moreover, the January 1999 statement provided 
the Veteran's medical history since 1972, and did not 
reference any cardiovascular disabilities until 1982, further 
discredited a chronic history of cardiovascular problems and 
suggesting that the death was a sudden event with no prior 
history of associated symptomatology.  Therefore, the Board 
finds that the April 2007 medical opinion is not credible and 
is thus afforded no probative value.  Moreover, no other 
evidence of record enables a grant of the benefit sought on 
appeal.

The Board finds that the appellant has not provided evidence 
in support of her claim which is both competent and credible.  
The Board observes that there is no medical evidence in 
service documenting cardiovascular disabilities or 
complaints, and in June 1945 the Veteran's cardiovascular 
system was clinically assessed as normal.  Furthermore, the 
post-service evidence is silent for any cardiovascular 
disabilities or complaints until November 1982.  The Board 
notes that the Veteran's treating physician stated in April 
2007 that the Veteran had chronic hypertension; however, as 
discussed above, the Board finds that this statement lacks 
credibility.  Therefore, the lack of any credible post-
service medical records documenting the Veteran's heart 
disability until over 36 years after leaving active duty is 
probative to the issue of chronicity of the disability.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the evidence of record does not show, nor has the 
appellant identified or submitted any credible evidence, that 
any service related disability was a principal or 
contributory cause of the Veteran's death.  The record is 
completely devoid of any credible medical nexus evidence that 
relates a disability that was incurred or aggravated in 
service, or within a presumptive period, to the Veteran's 
cause of death.  Thus, based on the medical evidence of 
record, the Board concludes that any service related 
disabilities were not a principal or contributory cause of 
the Veteran's death.  Therefore, after a thorough review of 
the medical evidence, the Board must also conclude that 
service connection is not warranted for the Veteran's cause 
of death.

Board recognizes the contentions made by the appellant 
indicating that the Veteran's death is related to service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  In other words, the appellant is competent to 
describe how the Veteran looked and behaved since his 
discharge from service.  However, as a lay witness, she has 
not demonstrated that she has the medical expertise required 
to determine whether the Veteran's death was related to his 
service.  While the appellant's contentions have been 
carefully considered, they do not constitute competent 
evidence.

In conclusion, the Board sympathizes with the appellant for 
her loss; however, a preponderance of the evidence is against 
her claim for entitlement to service connection for the cause 
of the Veteran's death.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


